248 S.W.3d 624 (2008)
Steven BRUBAKER, Plaintiff/Appellant,
v.
UNION PACIFIC RAILROAD COMPANY, Defendant/Respondent.
No. ED 88375.
Missouri Court of Appeals, Eastern District, Division Four.
February 13, 2008.
Motion for Rehearing and/or Transfer Denied March 25, 2008.
Robert H. Wendt and Holloran & Schwartz, St. Louis, MO, for Appellant.
Thompson Coburn LLP, James W. Erwin; Nicholas J. Lamb, St. Louis, MO, for Respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 25, 2008.


*625 ORDER
PER CURIAM.
Steven Brubaker (Brubaker) appeals from the trial court's final judgment entered upon a jury verdict finding against Union Pacific Railroad Company (Union Pacific) and awarding Brubaker damages on Count I of his Second Amended Petition, filed pursuant to the Federal Employers' Liability Act (FELA), Title 45 U.S.C., Section 51 et seq., which alleged that Brubaker was injured during the course and scope of his employment as a locomotive engineer for Union Pacific. Brubaker also appeals the trial court's grant of Union Pacific's pre-trial Motion to Dismiss Count II of Brubaker's Second Amended Petition on the ground that Count II did not state a cause of action separate from the cause of action contained in Count I.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).